Exhibit 10.40


AMENDMENT TO CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT
This AMENDMENT TO THE CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT (hereinafter
this “Amendment”) is made and entered into by and among Sterling Jewelers Inc.,
a Delaware corporation (including its successors and assigns, the “Company”),
and Mark S. Light (the “Employee”) (collectively with the Company, the
“Parties”).
WHEREAS the Company and Employee entered into the Confidential Separation and
Release Agreement on July 15, 2017 (“Separation Agreement”).
WHEREAS the Company desires to grant the Employee a limited waiver of the
Employee’s non-competition restrictive covenant in Section 6 of the Separation
Agreement to permit the Employee to join the board of directors of a private
company, Bedrock Manufacturing Company, LLC (“Bedrock”), and to enter into a
consulting agreement with Bedrock beginning February 1, 2018.
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and in the Separation Agreement, the Company and the Employee agree to
amend the Separation Agreement as follows:
1.
The Parties agree that except as expressly stated in this Amendment, the terms
and provisions of the Separation Agreement remain the same, and the Separation
Agreement remains in full force and effect.

2.
The Parties agree that this Amendment, along with the Separation Agreement,
remains in full force and effect even if the Employee ceases association with
Bedrock at any time.

3.
The Parties agree that Section 2(b): Retirement Payments of the Separation
Agreement remains in full force and effect, except that:

a.
Section 2(b)(i) is rescinded in its entirety and replaced with the following:
“(i) from July 31, 2017 through January 31, 2018, continued payment of the
Employee’s annual base salary in effect on the Retirement Date, and from
February 1, 2018 through July 31, 2018, continued payment of fifty percent (50%)
of the Employee’s annual base salary in effect on the Retirement Date, paid in
accordance with the Company’s standard payroll practices for executive
officers.”

b.
Section 2(b)(v) is rescinded in its entirety and replaced with the following:
“(v) a lump sum payment equal to $487,500 payable within ten (10) days following
the second anniversary of the Retirement Date, and a lump sum payment equal to
$487,500 payable within ten (10) days following the third anniversary of the
Retirement Date.”

4.
The Parties agree that Section 6: Restrictive Covenants of the Separation
Agreement remains in full force and effect, except that Section 6(c) is
rescinded in its entirety and replaced with the following:

a.
“(c) The Employee agrees that Employee shall not, directly or indirectly,
without the prior written consent of the Company: (i) during Employee’s
employment with the Company or any of its subsidiaries or affiliates and for a
period of three years commencing upon the Retirement Date (such period, the
“Restrictive Covenant Period”), solicit, entice, persuade or induce any
employee, consultant, agent or independent contractor of the Company or of any
of the subsidiaries or affiliates of the Company to terminate his or her
employment or engagement with the Company or such subsidiary or affiliate, to
become employed by any person, firm or corporation other than the Company or
such subsidiary or affiliate or approach any such employee, consultant, agent or
independent contractor for any of the foregoing purposes; or (ii) with the
exception of serving as a member of the board of directors and a consultant to
Bedrock and its affiliates, during the Restrictive Covenant Period, directly or
indirectly own, manage, control, invest or participate in any way in, consult
with or render services to or for any person or entity (other than for the
Company or any of the subsidiaries or affiliates of the Company) which is
materially engaged in the Business (“materially” meaning deriving more than 25%
of its revenue from the sale of jewelry and watches per year as of the
applicable date); provided that the Employee shall be entitled to own up to 1%
of any class of outstanding securities of any company whose common stock is
listed on a national securities exchange or included for trading on the NASDAQ
Stock Market.”



[signature page to follow]







--------------------------------------------------------------------------------

Exhibit 10.40


IN WITNESS WHEREOF, the Parties have executed this Amendment on the last date
written below:
STERLING JEWELERS INC.


By: /s/ H.T. Stitzer            
Name: H.T. Stitzer
Title:    Chairman
Date:    / 3-1-18




EMPLOYEE






By: /s/ Mark S. Light            
Name: Mark S. Light
Date:    / 3-1-18







